Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NOTICE OF ALLOWABILITY based on a supplemental amendment dated 12/23/2021 which corresponded to amendment dated 12/3/2021 and the telephonic interview dated 12/22/2021.

Claims 1-19 are allowable.

The applicant’s REPLACEMENT DRAWINGS dated 12/23/2021 have been approved by the Examiner. [NOTE: these replacement drawings dated 12/23/2021 are identical to the ones filed on 12/3/2021]

The applicant’s SUBSTITUTE SPECIFICATION dated 12/23/2021 has approved by the Examiner. [NOTE: the substitute specification dated 12/23/2021 is identical to the one filed on 12/3/2021]

The applicant’s information disclosure statement dated 11/30/2021 has been considered and a copy has been placed in the file.

the changes to the independent claims 1 and 8 dated in the 12/23/2021 amendment reads over the art of record and as further set forth by the applicant’s arguments dated 12/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JERRY E REDMAN/           Primary Examiner, Art Unit 3634